 1
 2
 3
 4
 5
 6
 7
 8
 9          IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                              Case No. CV 19-5540 MWF (MRW)
13   KATIE LYNN HAWN,
                                              ORDER DISMISSING ACTION
14                     Petitioner,
                                              WITH PREJUDICE
15                v.
                                              FRCP 41
16   STATE OF CALIFORNIA,
17                     Respondent.
18
19
           The Court dismisses this action pursuant to Federal Rule of Civil
20
     Procedure 41 for failure to prosecute.
21
                                         ***
22
           1.    This is a habeas action involving a state criminal judgment
23
     case. A state jury convicted Petitioner of battery and resisting arrest
24
     following an altercation at Hearst Castle. Petitioner filed a habeas petition
25
     in this Court under 28 U.S.C. § 2254 challenging that conviction.
26
           2.    Magistrate Judge Wilner screened the petition pursuant to
27
     local practice and Habeas Rule 4. Judge Wilner preliminarily concluded
28
 1   that the habeas petition contained unexhausted claims and did not clearly
 2   present cognizable claims for federal habeas relief. (Docket # 3.)
 3   Judge Wilner ordered Petitioner to respond with information regarding
 4   how she intended to proceed with her unexhausted claims. The order also
 5   required Petitioner to submit a supplemental statement explaining the
 6   nature of the federal constitutional claims in her petition.
 7         3.    Judge Wilner expressly advised Petitioner that failure to
 8   respond to the order would result in a recommendation under Rule 41 that
 9   the matter be dismissed for failure to prosecute or obey court orders. The
10   order cited the Ninth Circuit’s recent opinion (Applied Underwriters, Inc. v.
11   Lichtenegger, 913 F.3d 884 (9th Cir. 2019)) regarding dismissal of civil
12   actions.
13         4.    Petitioner did not respond to the screening order.
14   Judge Wilner then issued an order to show cause why the action should not
15   be dismissed for failure to respond to the original screening order. (Docket
16   # 5.) Petitioner did not respond to the OSC by the deadline that
17   Judge Wilner set. Notably, Petitioner has not filed any documents with the
18   Court since initiating the case.
19                                        ***
20         5.    Rule 41(b) provides that if a plaintiff “fails to prosecute or to
21   comply with these rules or a court order, a defendant may move to dismiss
22   the action or any claim against it.” Dismissal also may be ordered by the
23   Court. Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962).
24         6.    Rule 41(b) applies when a court “mandate[s]” a specific action
25   and “indicate[s] that failure to do so would result in dismissal” under the
26   rule. Applied Underwriters, 913 F.3d at 892.
27
28

                                             2
